`i~.AO 91 (Rev. ll/ll) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

Southern District of Texas SEALED

 

 

 

United States of America )
v. )
Joshuaed RosARlo (YoB 1986, usA) § Case N°' ill 13 W'J 258 §
)
)
)
Defena’ant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of November 1. 2018 in the county of Hida|QO in the
Southern District of Texas , the defendant(s) violated:
Coa'e Section Offense Description
21 USC 846 Conspiracy to possess With intent to distribute more than 500 grams of
21 USC`841(a)(1)(B) cocainel a Schedu|e li controlled substance

This criminal complaint is based on these facts:

see attached

El Continued on the attached sheet. `
Complainant ’s signature

l\/latthew Do|engowski, DEA Specia| Agent

Printed name and title

 

 

Sworn to before me and signed i my pr ence.

Dafe= M~’r;%¢_

 

/ Judge ’s signature

City and State; |\/|cA||enl Texas v Juan F. Alanis, U.S. |V|agistrate Judge

Printed name and title

 

Attachment I

On October 24, 2018, DEA McAllen Special Agents received information that Joshuaed
ROSARIO (hereafter ROSARIO) was coordinating with a known drug trafficker in the Rio
Grande Valley to Send a parcel of narcotics to 8540 East 4th Avenue, Unit 8, Anchorage,
Alaska, 99504. Record checks revealed and Source information confirmed that this address
was ROSARIO’s address in Anchorage, Alaska. '

DEA McAllen Special lAgents contacted Anchorage Alaska Postal Inspector Services and
DEA Anchorage regarding the pending shipment DEA McAllen Special Agents advised that
the package could possibly contain narcotics. On November 1, 2018, agents executed a
search warrant for the package and agents seized approximately l.Ol kilograms of cocaine.

On November 2, 2018, DEA McAllen Special Agents received information that ROSARIO
was traveling to the McAllen area to coordinate additional loads of cocaine to be sent to
Alaska.

On November 3, 2018, agents conducted a surveillance operation and observed ROSARIO
meet with another individual at the airport in Brownsville, Texas.

On November 5, 2018, DEA Special Agents were able to introduce an undercover agent to
the DTO and meet with ROSARIO. During the recorded undercover meeting ROSARIO
` negotiated the purchase of ten (lO) kilograms of cocaine from the undercover agent. ln the
days following the meeting ROSARIO also communicated on the telephone with the
undercover agent regarding the pending cocaine transaction ~

